





PRA Group, INC.
PERFORMANCE STOCK UNIT AGREEMENT


PRA Group, Inc., a Delaware corporation, (the “Company”) has duly adopted, and
its stockholders have approved, the Company’s 2013 Omnibus Incentive Plan (the
“Plan”), the terms of which are hereby incorporated by reference. In the case of
any conflict between the provisions hereof and those of the Plan, the provisions
of the Plan shall be controlling. A copy of the Plan is available upon request
from the Secretary of the Company or can be accessed through the Company’s
filings with the Securities and Exchange Commission at the following weblink:
http://www.sec.gov/Archives/edgar/data/1185348/000119312513161958/d521369ddef14a.htm#rom521369_45.
This Performance Stock Unit Agreement, including the country-specific terms set
forth in the attached Appendix (collectively the “Agreement”), describes in
detail your rights with respect to the Performance Stock Units (“PSUs”) granted
herein (“LTI Award”) and sets forth the conditions, terms and limitations
applicable to this grant, subject to the terms and conditions of the Plan. This
Agreement constitutes a legal agreement between you (“Grantee”) and the Company.
Capitalized terms used in this Agreement, but not otherwise defined herein,
shall have the meanings set forth in the Plan.
Grantee Name
 
Grantee Id
 
Grant/Award Type
 
Total Number of Units Granted
 
Grant Date
 



IN WITNESS WHEREOF, the parties have accepted, witnessed and agreed to be bound
by this Agreement as of the Grant Date specified and agree to execute such
further instruments and to take such further action as may be reasonably
necessary to carry out the intent of this Agreement.
PRA GROUP, INC.
 
 
/s/ Chris D. Lagow
 
/s/ Kevin P. Stevenson
By:Senior Vice President, General Counsel and Assistant Secretary
 
By:President and Chief Executive Officer







--------------------------------------------------------------------------------







1.
Performance-based LTI Awards - PSUs



I.    Performance Categories


(a)
The number and extent to which any PSUs granted herein may be delivered to the
Grantee pursuant to this Agreement shall be based upon the extent to which
either or all of the performance categories (the “Performance Categories”) below
are met. The total number of target PSUs granted herein and eligible for vesting
shall be divided equally among the following two Performance Categories:



(i)
Performance Category 1: 2018-2020 Adjusted EBITDA. 50% of the PSUs will be based
on the extent to which the Company achieves a three-year adjusted EBITDA target,
which shall be calculated annually during the period beginning on January 1,
2018 and ending on December 31, 2020 (the “Performance Period”).



(ii)
Performance Category 2: 2018-2020 Relative TSR. 50% of the PSUs will be based on
the Company’s Total Shareholders Return (“TSR”) relative to its peers during the
Performance Period, using as a comparison with respect to the GICS Consumer
Finance peer group.



(b)
The percentage of PSUs which shall become vested at the end of the Performance
Period shall be as set forth in the tables in Section II below.



(c)
At the end of the Performance Period, the Committee shall certify the Company’s
performance and determine the extent to which any PSUs have been earned, if at
all.



(d)
If, at the end of the Performance Period, stated performance targets have been
met, except as otherwise provided herein, including in Section 21, the Grantee
shall be entitled to receive fully paid Shares of common stock of the Company
equal to the applicable percentage of the PSUs as determined in accordance with
Section II below, as soon as administratively feasible after the Committee
certifies the actual performance of the Company during the applicable
Performance Period and the extent to which the Company’s performance objectives
have been met (and in all events by December 31st of the year in which such PSUs
become vested or within two and one half (2 ½) months after vesting, if later).
Such determination shall be final and binding upon the Grantee.



(e)
For purposes of this Agreement, except as provided in Sections 2, 3 and 4 below,
on the date the Grantee: (i) ceases active employment by the Company or any
Subsidiary or affiliate of the Company (for any reason whatsoever and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Grantee is employed or the terms of the Grantee’s
employment or service contract, if any) prior to the applicable vesting date, or
(ii) gives or receives notice of the termination of the Grantee’s employment for
any reason and either (a) is placed on garden leave pursuant to the Grantee’s
contract of employment (if applicable) or, (b) ceases to perform their duties
and responsibilities during the Grantee’s notice period in accordance with the
Grantee’s contract of employment prior to the applicable vest date, no PSUs
granted hereunder shall be determined to have been earned if the Grantee is not
an Employee or on the Board of Directors of the Company, if applicable, at the
end of the Performance Period and if the Grantee terminates employment or Board
Service, if applicable, prior to the end of the Performance Period, and all
rights of the Grantee hereunder shall thereupon terminate, any unvested PSUs
shall be immediately and automatically forfeited and neither the Grantee, nor
any successors, heirs, assigns or legal representatives of the Grantee, shall
thereafter have any further rights or interest in any unvested PSUs. The
Committee shall have the exclusive discretion to determine whether service has
been interrupted in the case of any leave of absence approved by the Company,
Subsidiary or affiliate of the Company, including sick leave, military leave or
any other personal leave. Nothing contained herein shall be construed to confer
on the Grantee any right to be retained in the employ of the Company or any
Subsidiary or affiliate of the Company or to affect any right of the Company





--------------------------------------------------------------------------------





or any Subsidiary or affiliate thereof to terminate the Grantee’s employment,
free from any liability, or any claim under this Agreement, unless otherwise
expressly provided in this Agreement.


II.    Determining the Number of PSUs Earned


A number of PSUs, ranging from zero to 200%, shall be earned and vested in
accordance with the tables below, based upon the extent to which the Company
achieves the performance targets stated therein.


(a)Performance Category 1: 2018-2020 Adjusted EBITDA. 50% of the Grantee’s PSUs
will be determined as of December 31, 2020, based upon achievement of a
three-year Adjusted EBITDA goal, calculated as described in Annex A, during the
Performance Period in accordance with the table below. To the extent that actual
Adjusted EBITDA falls between any two of the values indicated in the table
below, the number of PSUs earned and vested will be determined by the Committee
based on an interpolation between the applicable ranges in the table below. Any
earned PSUs shall be settled in Shares of common stock of the Company at the
time set forth in Section 1.I(d) above.


2018-2020 Adjusted EBITDA
Adjusted EBITDA Value ($ in thousands)
Target Shares Earned (%)
$xxxxxxxx
Zero
$xxxxxxxx
50
$xxxxxxxx
100
$xxxxxxxx
150
$xxxxxxxx
200













--------------------------------------------------------------------------------







(b)Performance Category 2: 2018-2020 Relative TSR. (i) 50% of the Grantee’s PSUs
will be determined as of December 31, 2020 based upon the Company’s achievement
of relative shareholder value, using as a comparison the TSR of the companies
comprising the GICS Code Consumer Finance as of the first day of the Performance
Period in accordance with the table below. To the extent that the relative TSR
falls between any of the rankings indicated in the table below, the applicable
number of PSUs earned and vested will be determined by the Committee based on an
interpolation between the applicable ranges in the table below. Any earned PSUs
shall be settled in Shares of common stock of the Company at the time set forth
in Section 1.I(d) above.


TSR Ranking
Target Shares Earned (%)
Below 35th percentile
Zero
35th percentile
50
50th percentile
100
65th percentile
150
80th percentile or more
200



The share price for purposes of the TSR calculation will be based on calendar
day averaging periods to mitigate the effect of stock price volatility;
accordingly, the beginning share price will be the average closing price for 30
calendar days immediately preceding the first day of the Performance Period and
the ending share price will be the average closing price for the last 365
calendar days of the Performance Period. The TSR calculation will assume
reinvestment of dividends. Companies comprising the GICS Code Consumer Finance
(i) that file for bankruptcy or delist at any time during the Performance Period
will remain for calculation purposes in the relevant comparator group with a
deemed TSR of negative 100% in the final percentile rankings and (ii) that are
acquired (including by merger) during the Performance Period will be removed
from the relevant comparator group.


2.
Death or Disability



(a)
In the event of the Grantee’s termination of employment due to death or
Disability (as defined below) while employed by the Company or any of its
Subsidiaries or affiliates, the Grantee shall become immediately and fully
vested in any outstanding PSUs granted herein.



(b)
For purposes of this Agreement, “Disability” means that the Grantee is unable to
render the services or perform the duties of the Grantee employment by reason of
illness, injury or incapacity (whether physical, mental, emotional or
psychological) for a period of either (i) 90 consecutive days or (ii) a total of
180 days, whether or not consecutive, within the preceding 365-day period.



3.
Retirement



(a)
In the event of the Grantee’s termination of both (i) employment due to
Retirement (as defined below) and/or (ii) service on the Board of Directors of
the Company, if applicable, the PSUs shall remain outstanding and capable of
vesting in the normal course subject to actual performance, provided that the
PSUs shall be prorated based on a fraction, the numerator of which is the number
of months since the Grant Date during which the Grantee was employed by the
Company or any of its Subsidiaries or affiliates and/or served on the Board
(without duplicative counting of any days during which the Grantee was both
employed by the Company or any of its Subsidiaries or affiliates and serving on
the Board) and the denominator of which is 36.



(b)
For purposes of this Agreement, “Retirement” means the Grantee’s voluntary
termination of employment with the Company and its Subsidiaries or affiliates
(without “Cause”) on or after his or her 55th birthday with at least ten years
of service with the Company and its Subsidiaries or affiliates.





--------------------------------------------------------------------------------







Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Grantee’s
jurisdiction that likely would result in the favorable Retirement treatment (as
set forth above) that applies to the PSUs being deemed unlawful and/or
discriminatory, then the Company will not apply the favorable Retirement
treatment at the time of termination and the PSUs will be treated as they would
under the rules that apply if the Grantee’s employment is terminated for reasons
other than Retirement.


(c)
For the avoidance of doubt, the Retirement benefit provided under this Section 3
is subject to the Grantee’s compliance with the restrictive covenants set forth
in Section 7 of this Agreement.



4.
Effect of a Change in Control



(a)
CIC During First Year of Performance Period: In the event of a Change in Control
(and subject to the Grantee’s being in the employ of the Company, its
Subsidiaries or any other affiliate as of the date of the Change in Control)
during the first year of the Performance Period, the target number of PSUs will
automatically convert into, and represent the right to receive, an equivalent
number of time-based Restricted Stock Units (“Assumed PSUs”) which will continue
to vest in accordance with Section 1 but without regard to achievement of any
Performance Categories.



(b)
CIC After First Year of Performance Period: In the event of a Change in Control
(and subject to the Grantee’s being in the employ of the Company, its
Subsidiaries or any other affiliate as of the date of the Change in Control)
after the first year of the Performance Period, the number of PSUs deemed earned
based on actual performance vs. budget as of the most recent year end for
Adjusted EBITDA and as of the Change in Control date for Relative TSR, will
automatically convert into, and represent the right to receive, an equivalent
number of time-based Restricted Stock Units (“Assumed PSUs”) which will continue
to vest in accordance with Section 1 but without regard to achievement of any
Performance Categories.



(c)
Accelerated Vesting if Awards not Assumed: In the event of a Change in Control
(and subject to the Grantee’s being in the employ of the Company, its
Subsidiaries or any other affiliate as of the date of the Change in Control), if
the successor company does not equitably assume, continue or substitute the
outstanding LTI Awards in connection with a Change in Control, such LTI Awards
shall become fully vested (for the avoidance of doubt, in the case of PSUs based
on clauses (a) or (b) above) as of the date of the Change in Control and the
Grantee shall be eligible to receive (at the same time and in the same form) the
equivalent per share consideration offered to common shareholders generally.



(d)
“Double-Trigger” Vesting for Assumed Awards: To the extent the successor company
does equitably assume, continue or substitute the outstanding PSUs, the assumed
PSUs shall continue to vest in accordance with Section 1 but without regard to
achievement of any Performance Categories; provided, however, if within
twenty-four (24) months after the date of the Change in Control the Grantee’s
employment is terminated by the Company or a Subsidiary or affiliate (or the
successor company or a subsidiary or affiliate thereof) without Cause(1) or by
the Grantee for Good Reason(2) any then Assumed PSUs shall become fully vested
as of the date of termination of employment.

                                                            
1 Solely for the purposes of Section 4(d) of this Agreement, “Cause” shall mean:
(A) Grantee’s conviction of, or plea of guilty or nolo contendere to, any felony
or other comparable offense under local law ; (B) Grantee’s engaging in illegal
or willful misconduct, or engaging in conduct that has a material adverse effect
on the financial performance, financial condition and/or reputation of the
Company or any Subsidiary; or (C) Grantee’s embezzlement of funds or
misappropriation of other material property of the Company or any Subsidiary.


2 Solely for purposes of Section 4(d) of this Agreement, “Good Reason” shall
mean (1) a material and adverse change in the responsibilities of Grantee, or
(2) a material reduction in Grantee’s base salary other than a reduction that is
also applicable generally to other similarly situated employees; provided,
however, that no such change or reduction shall constitute Good Reason (A)
unless Grantee gives notice of the existence of such change or reduction that
Grantee believes constitutes Good Reason within 30 days after the initial
existence of such change or reduction, and the Company fails to cure such change
or reduction within 30 days after receipt of such notice or (B) if the Executive
consented in writing to such change or reduction.




--------------------------------------------------------------------------------







5.
Non-assignability



No rights hereunder shall be assignable, alienable, transferable or otherwise
encumbered by the Grantee other than by will or by the laws of descent and
distribution and any purported pledge, alienation, attachment or encumbrance
thereof shall be void and unenforceable against the Company or any Subsidiary or
affiliate of the Company. However, the Committee may, in its discretion, provide
that rights may be transferable, without consideration, to immediate family
members (i.e., children, grandchildren or spouse) to trusts for the benefit of
such immediate family members and to partnerships in which such family members
are the only parties. In addition, the Grantee may, in the manner established by
the Committee, designate a beneficiary to receive any distribution with respect
to any Shares upon the death of the Grantee.


6.
Responsibility for Taxes



(a)
The Grantee acknowledges that, regardless of any action taken by the Company or
any of its Subsidiaries or affiliates, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), is and remains the
Grantee’s responsibility and may exceed the amount actually withheld by the
Company or any Subsidiary or affiliate. The Grantee further acknowledges that
the Company and/or any Subsidiary or affiliate: (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the LTI Award, including, but not limited to, the grant of the LTI
Award, the vesting of the PSUs, the issuance of Shares (or payment of the cash
equivalent) in settlement of the PSUs, the subsequent sale of Shares acquired at
vesting and the receipt of any dividends and/or Dividend Equivalents; and (ii)
do not commit to and are under no obligation to structure the terms of the LTI
Award or any aspect of the PSUs to reduce or eliminate the Grantee’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Grantee has become subject to Tax-Related Items in more than one jurisdiction,
the Grantee acknowledges that the Company and/or any Subsidiary or affiliate may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.



(b)
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
any Subsidiary or affiliate to satisfy all withholding obligations of the
Company and/or any of its Subsidiaries or affiliates with respect to Tax-Related
Items. In this regard, the Grantee hereby authorizes the Company, in its sole
discretion and without any notice to or further authorization by the Grantee, to
withhold from the Shares being distributed under this LTI Award upon vesting,
that number of whole Shares the value of which is equal to the aggregate
withholding obligation for Tax-Related Items as determined by the Company.



In the event that such withholding in Shares is problematic under applicable tax
or securities law or has materially adverse accounting consequences, the Grantee
authorizes the Company and/or any Subsidiary or affiliate satisfy the aggregate
withholding obligation for Tax-Related Items as the Company determines to be
appropriate by (i)  selling, on the Grantee’s behalf, a whole number of shares
from those Shares issued to the Grantee, (ii) cash payment, (iii) withholding
from the Grantee’s wages or other cash compensation paid to the Grantee, or
(iv) such other means as the Committee deems appropriate.


(c)
Depending on the withholding method, the Company or the Subsidiary or affiliate
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Grantee will receive a refund of any
over-withheld amount and will have no entitlement to the Share equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, the Grantee is deemed to have been issued the full number of
Shares subject to the vested PSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items.





--------------------------------------------------------------------------------







(d)
Finally, the Grantee shall pay to the Company or any Subsidiary or affiliate any
amount of Tax-Related Items that the Company or any Subsidiary or affiliate may
be required to withhold as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of the Shares,
if the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items as described in this Section 6. The Grantee shall have no
further rights with respect to any Shares that are retained by the Company or
sold by the Company or its designated broker pursuant to this Section 6, and
under no circumstances will the Company be required to issue any fractional
Shares.



7.
Nature of Grant



In accepting the LTI Award, the Grantee acknowledges, understands and agrees
that:


(a)
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;



(b)
all decisions with respect to future LTI Award grants, if any, will be at the
sole discretion of the Company;



(c)
the grant of the LTI Award and the Grantee’s participation in the Plan shall not
create a right to continued employment or service or be interpreted as forming
an employment or services contract with the Company or any Subsidiary or
affiliate and shall not interfere with the ability of the Company or any
Subsidiary or affiliate to terminate the Grantee’s employment relationship at
any time;



(d)
the Grantee’s participation in the Plan is voluntary;



(e)
the LTI Award and the Shares subject to the LTI Award, and the income and value
of the same, are not intended to replace any pension rights or compensation;



(f)
the LTI Award and the Shares subject to the LTI Award, and the income and value
of the same, are extraordinary items outside the scope of the Grantee’s
employment or services contract, if any, and are not part of normal or expected
compensation or salary of any kind for services of any kind rendered to the
Company, any Subsidiary or any affiliate or for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;



(g)
the future value of the underlying Shares is unknown and cannot be predicted
with certainty;



(h)
unless otherwise agreed with the Company, the LTI Award and the Shares subject
to the LTI Award, and the income and value of same, are not granted as
consideration for, or in connection with, the service the Grantee may provide as
a director of the Company or any Subsidiary or affiliate;



(i)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the LTI Award resulting from termination of the Grantee’s termination of
employment by the Company or any Subsidiary or affiliate (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee’s employment or services contract, if any);



(j)
the PSUs and the benefits under the Plan, if any, will not necessarily transfer
to another company in the case of a merger, takeover or transfer of liability;



(k)
the Grantee acknowledges and agrees that neither the Company nor any Subsidiary
or affiliate shall be liable for any foreign exchange rate fluctuation between
the Grantee’s local currency and the United States





--------------------------------------------------------------------------------





Dollar that may affect the value of the LTI Award or of any amounts due to the
Grantee pursuant to the settlement of the LTI Award or the subsequent sale of
any Shares acquired upon settlement.


8.
No Advice Regarding Grant



The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan, or the Grantee’s acquisition or sale of the underlying Shares. The Grantee
is hereby advised to consult with the Grantee’s own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.


9.
Data Privacy



The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Agreement and any other grant materials by and among, as
applicable, the Company and any Subsidiary or affiliate for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.


The Grantee understands that the Company and any Subsidiary or affiliate may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, e-mail address, date
of birth, passport number, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company or any Subsidiary or affiliate, details of all PSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor (“Personal Data”), for the exclusive
purpose of implementing, administering and managing the Plan.


The Grantee understands that Personal Data will be transferred to E*TRADE
Financial Corporate Services, Inc. and/or its affiliates (“E*Trade”) or any
other stock plan service provider which is, presently or in the future,
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that these recipients of Personal Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that he or she may request a
list with the names and addresses of any potential recipients of Personal Data
by contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer Personal
Data, in electronic or other form, for the sole purpose of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom the Grantee may elect to deposit any Shares received
upon vesting of the PSUs. The Grantee understands that Personal Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan. The Grantee understands that he or she may,
at any time, view Personal Data, request additional information about the
storage and processing of Personal Data, require any necessary amendments to
Personal Data or refuse or withdraw the consents herein, in any case without
cost, by contacting in writing the Grantee’s local human resources
representative. Further, the Grantee understands that he or she is providing the
consents herein on a purely voluntary basis. If the Grantee does not consent, or
if the Grantee later seeks to withdraw his or her consent, his or her employment
status or service with the Company or any Subsidiary or affiliate will not be
affected; the only consequence of refusing or withdrawing the Grantee’s consent
is that the Company would not be able to grant the Grantee PSUs or other equity
awards or to administer or maintain PSUs or other equity awards granted to the
Grantee prior or subsequent to such refusal or withdrawal. Therefore, the
Grantee understands that refusal or withdrawal of consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.




--------------------------------------------------------------------------------







10.
Confidentiality; Non-Competition and Non-Solicitation Covenants



(a)
Confidentiality. Grantee covenants and agrees that Grantee will not at any time
use, disclose or make accessible or available to any other person, firm,
partnership, corporation or any other entity any Confidential Information (as
defined below) pertaining to the business of the Company or any of its
Subsidiaries or affiliates, except (i) while employed by the Company or any of
its Subsidiaries or affiliates, in the business of and for the benefit of the
Company or any of its Subsidiaries or affiliates, or (ii) when required to do so
by a subpoena, by any court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Company or any of
its Subsidiaries or affiliates, or by any administrative body or legislative
body (including a committee thereof) with jurisdiction to order the Company or
any of its Subsidiaries or affiliates to divulge, disclose or make accessible
such information. For purposes of this agreement, “Confidential Information”
shall mean non-public information concerning the Company’s or any of its
Subsidiaries’ or affiliates’ financial data, statistical data, strategic
business plans, product development (or other proprietary product data),
customer and supplier lists, customer and supplier information, information
relating to practices, processes, methods, trade secrets, marketing plans and
other non-public, proprietary and confidential information of the Company or any
of its Subsidiaries or affiliates; provided, however, that Confidential
Information shall not include any information which (x) is known generally to
the public other than as a result of unauthorized disclosure by Grantee, (y)
becomes available to Grantee on a non-confidential basis from a source other
than the Company or any of its Subsidiaries or affiliates that lawfully obtained
such information or (z) was available to Grantee on a non-confidential basis
prior to its disclosure to Grantee by the Company or any of its Subsidiaries or
affiliates. In addition to and not in limitation of anything in the foregoing,
it is specifically understood and agreed by Grantee that any and all
Confidential Information received by Grantee during his/her employment by the
Company or any Subsidiary or affiliate is deemed Confidential Information. In
the event Grantee’s employment is terminated hereunder for any reason, he/she
immediately shall return to the Company or any of its Subsidiaries or affiliates
all tangible Confidential Information (including any and all copies thereof) in
his/her possession.



(b)
Non-Competition Covenant. Grantee agrees that during the period of Grantee’s
employment with the Company or any of its Subsidiaries and for a period of
twelve (12) months after the effective date of termination of employment (the
“Restricted Period”), without the prior written consent of the Company’s CEO (or
if Grantee is the CEO, without the prior written consent of the Committee),
Grantee shall not, except in furtherance of his employment duties, directly or
indirectly (whether as a sole proprietor, owner, partner, principal, manager,
officer, director, agent, consultant, executive or management employee, or
otherwise) , engage in, assist or enable any other person to engage in, or
directly or indirectly own more than 1% of any class or series of equity
securities in, any business activity competitive (directly or indirectly) with
the Business (as defined below) (a “Competing Entity”) anywhere in the world
(the “Territory”), it being understood and agreed that the Company or any of its
Subsidiaries or affiliates conducts and will conduct the Business throughout the
Territory and that the Business effectively may be engaged in from any location
throughout the Territory. As used in this Agreement, the term “Business” means
the business of the Company and its Subsidiaries or affiliates, including (i)
the purchase, collection, and/or management of portfolios of defaulted consumer
receivables, (ii) claims filing, administration, or related services pertaining
to securities or antitrust class action or similar litigation, (iii) the
acquisition of claims or accounts related to securities or antitrust class
action or similar litigation, (iv) the administration, management, auditing or
collection of state, federal or municipal taxes or other government accounts
receivable, or (v) skip tracing or collateral, property and/or asset location.
Notwithstanding the foregoing, an entity will not be deemed to be a Competing
Entity, and Grantee and other persons assisted by Grantee will not be deemed to
be engaged in the Business in violation of the terms of this Section 7(b) if (A)
Grantee is employed by an entity that is meaningfully engaged in one or more
enterprises whose principal business is other than the Business (the
“Non-Competing Businesses”), (B) such entity’s relationship with Grantee relates
solely to the Non-Competing Businesses, and (C) if requested by the Company or
any of its Subsidiaries or affiliates, such entity and Grantee provide the
Company or any of its Subsidiaries or





--------------------------------------------------------------------------------





affiliates with reasonable assurances that Grantee will have no direct or
indirect involvement in the Business on behalf of such entity.


(c)
Non-Solicitation Covenant. Grantee agrees that during the Restricted Period,
without the prior written consent of the Company, Grantee shall not, on his own
behalf or on behalf of any person or entity (other than on behalf of the Company
or any of its Subsidiaries or affiliates), directly or indirectly, (i) solicit
any Customer or Prospective Customer (as defined below)of the Company or any of
its affiliates or Subsidiaries for the purpose of providing services or products
relating to and competitive with the Business or facilitating the provision of
such products or services; or (ii) engage, hire or solicit the employment of,
whether on a full-time, part-time, consulting, advising, or any other basis, any
Employee who was employed by the Company or its affiliates or Subsidiaries on
the effective date of Grantee’s termination or at any time during the six (6)
months preceding such termination date. This provision does not prohibit the
solicitation of employees by means of a general advertisement. “Customer”, as
used in this Agreement, means any client or customer of the Company or any of
its Subsidiaries or affiliates with respect to whom, at any time during the two
(2) year period preceding the termination of Grantee’s employment, Grantee: (i)
performed services on behalf of the Company or any of its Subsidiaries or
affiliates, or (ii) had substantial contact or acquired or had access to
Confidential Information or other substantial information as a result of or in
connection with Grantee’s employment. “Prospective Customer”, as used in this
Agreement, means any entity other than a Customer with respect to whom, at any
time during the one (1) year period preceding the termination of Grantee’s
employment, Grantee: (i) submitted or assisted in the submission of a
presentation or proposal of any kind on behalf of the Company or any of its
Subsidiaries or affiliates, or (ii) had substantial contact or acquired or had
access to Confidential Information or other substantial information as a result
of or in connection with Grantee’s employment.



(d)
Grantee agrees that the covenants of confidentiality, non-competition and
non-solicitation are reasonable covenants under the circumstances and further
agrees that if, in the opinion of any court of competent jurisdiction, any such
covenants are not reasonable or are unenforceable in any respect, such court
shall have the right, power and authority to excise or modify such provision or
provisions of these covenants as appear to the court not reasonable or
unenforceable and to enforce the remainder of these covenants as so amended, and
to that end the provisions of this Section 10 shall be deemed severable. Grantee
agrees that any breach of the covenants contained in this Section 10 will result
in immediate and irreparable harm to the Company and its Subsidiaries and
affiliates for which full damages cannot readily be calculated and for which
damages are an inadequate remedy. Accordingly, Grantee agrees that the Company
or any of its Subsidiaries or affiliates, in addition to pursuing any other
remedies it may have in law or in equity, may obtain an injunction (without
posting a bond or other security) against Grantee from any court having
jurisdiction over the matter restraining any breach or threatened breach of this
Section 10. If the Grantee breaches this Section 10 all undelivered PSUs
(whether vested or unvested) shall be immediately forfeited and cancelled and
the Company may clawback (i) any PSUs delivered to Grantee in the preceding year
and (ii) any other PSUs delivered in connection with, or following, Grantee’s
termination of employment.



(e)
To the extent that the restrictive covenants at section (b) and (c) above are
covered by any restrictive covenants in the Grantee’s contract of employment,
for the avoidance of any doubt, the restrictive covenants contained in the
Grantee’s contract of employment shall prevail.



(f)
No particular consideration is payable for the covenants contained in this
Section 10. However, if mandatory legislation is in effect or is introduced,
pursuant to which consideration is a requirement for the validity and/or
enforceability of the covenants in this Section 10, the Grantee shall receive
the minimum compensation provided by law. The Company may waive the covenants
contained in this Section 10 in whole or in parts, and the Grantee will only be
entitled to such mandatory consideration for any period the covenants are
invoked.



(g)
Notwithstanding the foregoing, no subsection of this Section 10 is intended to
or shall limit, prevent, impede or interfere with the Grantee’s non-waivable
right, without prior notice to the Company, to provide





--------------------------------------------------------------------------------





information to the government, participate in investigations, testify in
proceedings regarding the Company or any Subsidiaries or affiliates past or
future conduct, engage in any activities protected under whistleblower statutes,
or to receive and fully retain a monetary award from a government-administered
whistleblower award program for providing information directly to a government
agency. The Grantee does not need prior authorization from the Company to make
any such reports or disclosures and is not required to notify the Company that
the Grantee has made such reports or disclosures.


11.
Regulatory Requirements



(a)
Anything in this Agreement to the contrary notwithstanding, in no event may any
PSUs granted pursuant to this Agreement be effective if the Company or any of
its Subsidiaries or affiliates shall, at any time and in its sole discretion,
determine that the consent or approval of any governmental or regulatory body,
is required or desirable in connection with such LTI Award. In such event, the
LTI Award shall be held in abeyance and shall not be effective unless and until
such consent or approval shall have been affected or obtained free of any
conditions not acceptable to the Company or any of its Subsidiaries or
affiliates.



(b)
The Committee may require as a condition to the right to receive any PSUs
hereunder that the Company receive from the Grantee representations, warranties
and agreements, at the time of any such grant, to the effect that the Shares are
being purchased without any present intention to sell or otherwise distribute
such Shares in violation of applicable securities laws and that the Shares will
not be disposed of in transactions which would violate the Company’s policies,
including its Insider Trading Policy, or violate registration provisions of the
Securities Act of 1933, as then amended, and the rules and regulations
promulgated thereunder or other applicable law. If applicable, the certificate
issued to evidence such Shares shall bear appropriate legends summarizing such
restrictions on the disposition thereof.



(c)
All certificates for Shares or other securities of the Company shall be subject
to such stop transfer orders and other restrictions as the Company or the
Committee may deem advisable under the Company’s policies, or the rules,
regulations and other restrictions of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.



12.
Language



If the Grantee has received this Agreement, or any other document related to the
Plan or this LTI Award translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English version will control.


13.
Electronic Delivery and Participation



The Company may, in its sole discretion, decide (a) to deliver any documents
related to the LTI Award, the Grantee’s participation in the Plan, or future LTI
Awards by electronic means, or (b) to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.


14.
Governing Law / Venue



This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Virginia and applicable United States laws, without giving
effect to the conflict of laws principles thereof. Subject to Section 5 hereof,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors or
assigns, as the case may be. For purposes of litigating any dispute that arises
directly or indirectly from the relationship of the parties evidenced by any LTI
Award




--------------------------------------------------------------------------------





or this Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the Commonwealth of Virginia and agree that such litigation
shall be conducted only in the courts of Norfolk, Virginia, or the federal
courts for the United States for the Eastern District of Virginia, and no other
courts, where this LTI Award is made and/or to be performed.


15.
Equitable Adjustments; Rights as Shareholder



If any change is made to the outstanding Shares or capital structure of the
Company, the outstanding and unvested PSUs shall be adjusted as necessary to
prevent dilution or enlargement of a Grantee’s rights hereunder in the manner
contemplated by Section 12.2 of the Plan.


The Grantee shall not have any rights of a shareholder with respect to the LTI
Award, including, but not limited to, voting rights until vesting and delivery
of the applicable Shares underlying the LTI Award.


As of any date that the Company pays an ordinary cash dividend on its Shares,
the Company will increase the applicable number of outstanding and unvested PSUs
by the number of shares that represent an amount equal to the per share cash
dividend paid by the Company on its shares of Common Stock multiplied by the
number of outstanding and unvested PSUs as of the related dividend payment date
(collectively, “Dividend Equivalent Shares”). Any such Dividend Equivalent
Shares shall be subject to the same vesting, forfeiture, payment, termination
and other terms, conditions and restrictions as the original PSUs to which they
relate.


16.
Interpretation



Any dispute regarding the interpretation of this Agreement shall be submitted by
the Grantee or the Company to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the Grantee and the
Company.


17.
Successors and Assigns.



The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Grantee and the Grantee’s beneficiaries,
executors, administrators and the person(s) to whom the LTI Award may be
transferred by will or the laws of descent or distribution.


18.
Severability



The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.


19.
Discretionary Nature



The grant of the LTI Award is exceptional, voluntary and occasional and does not
create any contractual right or other right to receive any other awards or
benefits in lieu of awards in the future, even if awards have been granted in
the past. Future awards, if any, will be at the sole discretion of the
Committee. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company or any of its Subsidiaries or affiliates.




--------------------------------------------------------------------------------







20.
Amendment.



This Agreement may be modified or amended by the Board or the Committee at any
time; provided, however, no modification or amendment to this Agreement or the
Plan shall be made which would materially and adversely affect the rights of the
Grantee under this Agreement, without such Grantee’s written consent.


21.
Section 409A



To the extent Grantee is or becomes subject to U.S. Federal income taxation,
this Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. For purposes of this Agreement, “Section 409A”
means Section 409A of the Code, and any proposed, temporary or final Treasury
regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time. In addition, and notwithstanding anything to the
contrary in this Agreement, the Company reserves the right to revise this
Agreement as it deems necessary or advisable, in its sole discretion and without
Grantee’s consent, to comply with Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A in connection
with this LTI Award. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Section 409A.


Notwithstanding anything herein to the contrary, (i) to the extent any LTI Award
constitutes nonqualified deferred compensation within the meaning of, and
subject to, Section 409A, then, with respect to such LTI Award, all references
in the Plan and this Agreement to the Grantee’s termination of employment shall
mean the Grantee’s separation from service within the meaning of Section 409A,
and (ii) in the event that Grantee is a “specified employee” within the meaning
of Section 409A, and a payment or benefit provided for under this Agreement
would be subject to additional tax under Section 409A if such payment or benefit
is paid within six (6) months after such Grantee’s “separation from service” (as
defined under Section 409A), then such payment or benefit shall not be paid (or
commence) during the six (6) month period immediately following such Grantee’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six (6) month period and which would have
incurred such additional tax under Section 409A shall instead be paid to the
Grantee in a lump-sum cash payment, without interest, on the earlier of (i) the
first business day following the six (6) month anniversary of such Grantee’s
separation from service or (ii) the tenth business day following such Grantee’s
death.


22.
Repayment Obligation.



In the event that (i) the Company issues a restatement of financial results to
correct a material error, (ii) the Committee determines, in good faith, that
Grantee’s fraud or willful misconduct was a significant contributing factor to
the need to issue such restatement and (iii) some or all of the PSUs that were
granted and/or earned during the three year period prior to such restatement
would not have been granted and/or earned, as applicable, based upon the
restated financial results, the Grantee shall immediately return to the Company
the PSUs or the pre-tax income derived from any disposition of the shares
previously received in settlement of the PSUs that would not have been granted
and/or earned based upon the restated financial results (the “Repayment
Obligation”). This Repayment Obligation shall be in addition to any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law.




--------------------------------------------------------------------------------







23.
Entire Agreement



The above terms and conditions control this Agreement, notwithstanding any terms
or provisions in any prior awards from the Company to the Grantee. In the case
of any conflict between the provisions hereof and those of the Plan, the
provisions of the Plan shall be controlling.


24.
Appendix



The LTI Award shall be subject to any special terms and conditions set forth in
the Appendix for the Grantee’s country. Moreover, if the Grantee relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Agreement.


25.
Imposition of Other Requirements



The Company reserves the right to impose other requirements on the Grantee’s
participation in the Plan, on the LTI Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


26.
Insider Trading/Market Abuse Laws



Grantee acknowledges that he or she may be subject to insider trading and/or
market abuse laws in Grantee’s country of domicile and the United States, which
may affect the Grantee’s ability to acquire or sell Shares under the Plan during
such times as the Grantee is considered to have “inside information” (as defined
by the laws in the Grantee’s country and the United States).  The requirements
of these laws may or may not be consistent with the terms of any applicable
Company insider trading policy.  The Grantee acknowledges that it is Grantee’s
responsibility to be informed of and compliant with any such laws and such
Company policies, and is hereby advised to speak to the Grantee’s personal legal
advisor on this matter.


27.
Foreign Asset/Account Reporting Notification



The Grantee understands that the Grantee’s country may have certain exchange
control and/or foreign asset/account reporting requirements which may affect the
Grantee’s ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
of the Grantee’s country. The Grantee may be required to report such accounts,
assets or transactions to the tax or other authorities in the Grantee’s country.
The Grantee acknowledges that it is the Grantee’s responsibility to comply with
any applicable regulations, and the Grantee should speak to the Grantee’s
personal advisor on this matter.


28.
Waiver



The Grantee acknowledges that a waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any prior or subsequent breach by the
Grantee or any other grantee.
















--------------------------------------------------------------------------------







Annex A
Adjusted EBITDA Calculation


Adjusted EBITDA is defined as Net Operating Income, adding back Depreciation,
Amortization and Portfolio Amortization (but not adding back allowances) and
will be adjusted for the following items:
•
To neutralize foreign exchange fluctuations throughout the Performance Period

•
Adjustment for any earnings, costs, gains, or losses resulting from Acquisitions
or Divestitures that occur throughout the Performance Period





APPENDIX


PRA Group, INC.


2013 Omnibus Incentive Plan
Restricted Stock Unit Agreement and Performance Stock Unit Agreement
Country-Specific Provisions


Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan and/or the Agreement.


This Appendix includes special terms and conditions applicable to Grantees and
the RSUs and PSUs (collectively, the "Stock Units") granted to such Grantees
under the Plan if the Grantee resides and/or works in one of the countries
listed below.


This Appendix also includes information regarding exchange control and certain
other issues of which the Grantee should be aware with respect to the Grantee’s
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of December
2016. However, such laws are often complex and change frequently. As a result,
the Company strongly recommends that the Grantee does not rely on the
information noted herein as the only source of information relating to the
consequences of participation in the Plan because the information may be out of
date at the time the Grantee vests in the Stock Units, acquires Shares (or the
cash equivalent) or sells Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of any particular result. Accordingly, the Grantee is
advised to seek appropriate professional advice as to how the relevant laws in
the Grantee’s country may apply to the Grantee’s situation.


Finally, if the Grantee is a citizen or resident of a country other than the one
in which the Grantee is currently residing and/or working, transfers employment
and/or residency to another country after the Stock Units are granted or is
considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to the Grantee. The Company
shall, in its sole discretion, determine to what extent the terms and conditions
included herein will apply under these circumstances.


AUSTRIA


TERMS AND CONDITIONS


The following provision supplements Section 10(b) of the Agreement:
The phrase "any business activity competitive (directly or indirectly) with the
Business (as defined below) (a “Competing Entity”) anywhere in the world (the
“Territory”)" shall be replaced with:






--------------------------------------------------------------------------------





"any business activity competitive (directly or indirectly) with the Business
(as defined below) (a “Competing Entity”) in Europe (the “Territory”)"


NOTIFICATIONS


Exchange Control Information. If the Grantee is an Austrian resident and holds
Shares acquired under the Plan outside of Austria, the Grantee must submit a
report to the Austrian National Bank. An exemption applies if the value of the
Shares as of the last day of any given calendar quarter does not exceed
€30,000,000 or as of December 31 does not exceed €5,000,000. If the former
threshold is exceeded, quarterly obligations are imposed; whereas, if the latter
threshold is exceeded, annual reports must be filed. The deadline for filing the
quarterly report is the 15th day of the month following the end of the relevant
quarter. The annual reporting date is December 31 and the deadline for filing
the annual report is January 31 of the following year.
When the Grantee sells Shares acquired under the plan, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month using the
prescribed form.




CANADA


TERMS AND CONDITIONS


Payment. Notwithstanding any discretion contained in the Plan or this Agreement,
the LTI Award granted to Grantees in Canada shall be paid in Shares only and
does not provide any right for the Grantee to receive a cash payment.


The following provisions apply if the Grantee resides in Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention ("Agreement"), ainsi que de tous documents executes, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement á
la présente convention.


The following provision supplements Section 9 of the Agreement:


Data Privacy. The Grantee hereby authorizes the Company, its Subsidiaries,
affiliates and their representatives to discuss with and obtain all relevant
information from all personnel, professional or otherwise, involved in the
administration and operation of the Plan. The Grantee further authorizes the
Company and/or any Subsidiary or affiliate of the Company to record such
information in his or her employee file.


NOTIFICATIONS


Securities Law Information. The Grantee is permitted to sell Shares acquired
under the Plan provided the resale of such Shares takes place outside of Canada
through the facilities of a stock exchange on which the Shares are listed. The
Shares are currently listed on the Nasdaq Exchange in the United States.


Foreign Asset/Account Reporting Information. Foreign property, including Shares
and rights to receive shares (e.g., Stock Units), held by Canadian residents
must be reported annually to the tax authorities on Form T1135 (Foreign Income
Verification Statement) if the total cost of all of your foreign specified
property exceeds C$100,000 at any time during the year. The form must be filed
by April 30th of the following year when such foreign property was held




--------------------------------------------------------------------------------





by a Canadian resident. It is the Grantee’s responsibility to comply with
applicable reporting obligations and the Grantee should consult with his or her
personal tax advisor in this regard.




GERMANY


NOTIFICATIONS


Exchange Control Information


Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. No report is required for payments less than €12,500. In
case of payments in connection with securities (including proceeds realized upon
the sale of Shares), the report must be made by the 5th day of the month
following the month in which the payment was received. The report must be filed
electronically. The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. The Grantee is responsible for satisfying the reporting
obligation.


ITALY


TERMS AND CONDITIONS


The following provision replaces Section 9 of the Agreement:


Data Privacy


The Grantee understands that his / her employer (the "Employer"), the Company
and any Subsidiary or affiliate may hold certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address, email
address and telephone number, date of birth, social insurance number, passport
number or other identification number, salary, nationality, job title, any
shares or directorships held in the Company or any Subsidiary, details of the
LTI Award, or any other entitlement to shares awarded, canceled, exercised,
vested, unvested or outstanding in the Grantee’s favor and will process such
data for the exclusive purpose of implementing, managing and administering the
Plan ("Data") and in compliance with applicable laws and regulations.


The Grantee also understands that providing the Company with Data is mandatory
for compliance with local law and necessary for the performance of the Plan and
that the Grantee’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect the Grantee’s
ability to participate in the Plan. The Controller of personal data processing
is PRA Group, Inc. with its address at 140 Corporate Blvd., Norfolk, VA 23502
USA and, pursuant to Legislative Decree no. 196/2003, its representative in
Italy for privacy purposes is PRA Iberia SLU with its registered address at
C/Albasanz, nº 16, 3ª planta, 28037, Madrid, Spain.


The Grantee understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the "Processor"), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan. The Grantee understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company. The
Grantee further understands that the Company and/or any Subsidiary or affiliate
will transfer Data among themselves as necessary for the purpose of
implementing, administering and managing the Grantee’s participation in the
Plan, and that the Company and/or any Subsidiary or affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to a broker or other third party with whom the Grantee may elect to deposit
any Shares acquired pursuant to the Stock Units. Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing the Grantee’s
participation in the Plan. The Grantee understands that these recipients may be
acting as Controllers, Processors or persons in charge




--------------------------------------------------------------------------------





of processing, as the case may be, in accordance with local law and may be
located in or outside the European Economic Area in countries such as in the
United States that might not provide the same level of protection as intended
under Italian data privacy laws. Should the Company exercise its discretion in
suspending all necessary legal obligations connected with the management and
administration of the Plan, it will delete Data as soon as it has completed all
the necessary legal obligations connected with the management and administration
of the Plan.


The Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Grantee’s
consent thereto as the processing is necessary to performance of contractual
obligations related to the implementation, administration and management of the
Plan. The Grantee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Grantee has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing. The Grantee should contact the Employer in this regard.


Furthermore, the Grantee is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting the Grantee’s human resources
department.


Plan Document Acknowledgment. The Grantee further acknowledges that he or she
has read and specifically and expressly approves the Data Privacy section above
as well as the following sections of the Agreement Section 1 ("Time-vested
Shares - RSUs" or "Performance-based LTI Awards - PSUs"); Section 4 ("Effect of
a Change in Control"); Section 5 ("Non-assignability"), Section 6
("Responsibility for Taxes"); Section 7 ("Nature of Grant"); Section 12
("Language"), Section 14 ("Governing Law / Venue"); Section 25 ("Imposition of
Other Requirements") and the "Data Privacy" provision included immediately
above.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the tax year, hold foreign financial assets outside of Italy (e.g., cash
and Shares) which may generate income taxable in Italy are required to report
these assets on their annual tax returns (UNICO Form, RW Schedule) for the year
during which the assets are held, or on a special form if no tax return is due.
These reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.


Tax on Foreign Financial Assets


A tax on the value of financial assets held outside of Italy by individual
residents in Italy will be due. The taxable amount will be the fair market value
of the financial assets (including Shares) assessed at the end of each calendar
year.


NORWAY


No country-specific provisions apply.


POLAND


NOTIFICATIONS


Foreign Asset / Account Reporting Information. Polish residents holding foreign
securities (including Shares) and/or maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all




--------------------------------------------------------------------------------





other assets held abroad) exceeds PLN 7,000,000. If required, the reports must
be filed on a quarterly basis on special forms available on the website of the
National Bank of Poland. Polish residents should consult with their personal tax
advisor to determine their personal reporting obligations.


Exchange Control Information. If a Polish resident transfers funds in excess of
a specific threshold (currently €15,000), the funds must be effected through a
Polish bank account or financial institution. Polish residents are required to
maintain evidence of such foreign exchange transactions for five years, in case
of a request for their production by the National Bank of Poland.


SPAIN


TERMS AND CONDITIONS


The following provision supplements Section 10(b) of the Agreement: Grantee
agrees that any RSUs granted under the Plan during his or her employment with
the Company or its Subsidiaries constitute adequate compensation for the
covenants of confidentiality, non-competition and non-solicitation. If the
Grantee breaches this Section 10, all undelivered RSUs (whether vested or
unvested) shall be immediately forfeited and cancelled and the Company may
clawback (i) any RSUs delivered to Grantee in the preceding year and (ii) any
other RSUs delivered in connection with, or following, Grantee’s termination of
employment and (iii) when applicable, the cash compensation paid during the
Restricted Period. If at the effective date of termination of the employment,
the Grantee has not received through LTI Awards at least a 50% of his/her fixed
gross salary at termination date for the Restricted Period as compensation for
the covenants of noncompetition and non-solicitation, the Company will pay the
difference up to the referred 50% in 12 cash monthly installments during the
Restricted Period.


Nature of Grant. This provision supplements Section 7 of the Agreement:


By accepting the LTI Award, the Grantee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan and the Agreement.


The Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant the LTI Award under the Plan to individuals who
may be employed by the Company or its Subsidiaries or affiliates throughout the
world. The decision is a limited decision that is entered into upon the express
assumption and condition that the grant will not economically or otherwise bind
the Company or any of its Subsidiaries or affiliates on an ongoing basis other
than as set forth in the applicable award agreement. Consequently, the Grantee
understands that the LTI Award is granted on the assumption and condition that
the LTI Award and any Shares subject to the vesting of the Stock Units shall not
become a part of any employment contract (either with the Company or any of its
Subsidiaries or affiliates) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever.


Additionally, the Grantee understands that the vesting of the Stock Units
covered by the LTI Award is expressly conditioned on the Grantee's continued and
active rendering of service to the Company or the employer, as applicable, such
that if the Grantee's employment terminates for any reason, except death,
Disability, Retirement and certain circumstances at a Change in Control, the
Stock Units will cease vesting immediately effective as of the date of cessation
of active employment by reason of, but not limited to, resignation, retirement,
disciplinary dismissal adjudged to be with cause (i.e., subject to a "despido
improcedente"), disciplinary dismissal without cause, material modification of
the terms of employment under Article 41 of the Workers' Statute, relocation
under Article 40 of the Workers' Statute, Article 50 of the Workers' Statute,
relocation under Article 40 of the Workers' Statute, Article 50 of the Workers'
Statute, unilateral withdrawal by the Employer and under Article 10.3 of the
Royal Decree 1382/1985.


NOTIFICATIONS


Exchange Control Information. The acquisition, ownership and sale of Shares
under the Plan must be declared to the Spanish Dirección General de Comercio e
Inversiones (the "DGCI"), which is a department of the Ministry of




--------------------------------------------------------------------------------





Economy and Competitiveness. The Grantee must also declare ownership of any
Shares by filing a Form D-6 with the Directorate of Foreign Transactions each
January while the Shares are owned. In addition, the sale of Shares must also be
declared on Form D-6 filed with the DGCI in January, unless the sale proceeds
exceed the applicable threshold (currently €1,502,530), in which case, the
filing is due within one month after the sale.


The Grantee is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), any foreign
instruments (including any Shares acquired under the Plan) and any transactions
with non-Spanish residents (including any payments of Shares made to the Grantee
by the Company) depending on the value of such accounts and instruments and the
amount of the transactions during the relevant year as of December 31 of the
relevant year.


Foreign Asset/Account Reporting Information. If the Grantee holds rights or
assets (e.g., Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g.,
Shares, cash, etc.) as of December 31 each year, the Grantee is required to
report certain information regarding such rights and assets on tax form 720. 
After such rights and/or assets are initially reported, the reporting obligation
will only apply for subsequent years if the value of any previously-reported
rights or assets increases by more than €20,000.  The reporting must be
completed by the following March 31. 


Securities Law Information. The LTI Award and the Shares subject to the LTI
Award do not qualify as securities under Spanish regulations. No "offer of
securities to the public," as defined under Spanish law, has taken place or will
take place in the Spanish territory. Neither the Plan nor the Agreement have
been or will be registered with the Comisión Nacional del Mercado de Valores
(Spanish Securities Exchange Commission), nor do they constitute a public
offering prospectus.


SWEDEN


No country-specific provisions apply.


SWITZERLAND


NOTIFICATIONS


Securities Law Information. The Stock Units offered by the Company are
considered a private offering in Switzerland; therefore, such offer is not
subject to registration in Switzerland. Neither this document nor any other
materials relating to the Stock Units constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Stock Units may be
publicly distributed or otherwise made publicly available in Switzerland.


UNITED KINGDOM


The following provision supplements Section 10(b) of the Agreement:
The phrase "directly or indirectly own more than 1% of any class or series of
equity securities in, any business activity competitive (directly or indirectly)
with the Business (as defined below) (a “Competing Entity”) anywhere in the
world (the “Territory”)" shall be replaced with:


"directly or indirectly own more than 1% of any class or series of equity
securities in, any entity or business which at such time has material operations
that are engaged, or about to be engaged, in any business activity competitive
(directly or indirectly) with the Business (as defined below) in Europe and with
which the Grantee was materially involved at any time during the last 12 months
of the Grantee’s employment with the Company or any Subsidiary (a “Competing
Entity”) anywhere in the world (the “Territory”)"


Responsibility for Taxes. The following provision supplements Section 6 of the
Agreement:






--------------------------------------------------------------------------------





If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6 - April 5) in which such event
giving rise to the income tax liability occurs, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003
(the "Due Date"), the amount of any uncollected tax shall constitute a loan owed
by the Grantee to the Company or the Employer, as applicable, effective as of
the Due Date. The Grantee agrees that the loan will bear interest at the then
current Her Majesty’s Revenue and Customs ("HMRC") official rate, it will be
immediately due and repayable, and the Company or the Employer may recover it at
any time thereafter by any of the means referred to in Section 6 of the
Agreement.


Notwithstanding the foregoing, if the Grantee is an executive officer or
director of the Company within the meaning of Section 13(k) of the Exchange Act,
the Grantee shall not be eligible for a loan to cover the income tax due as
described above. In the event that the Grantee is such an executive officer or
director and the income tax due is not collected by the Due Date, the amount of
any uncollected income tax may constitute a benefit to the Grantee on which
additional income tax and National Insurance Contributions may be payable. The
Grantee acknowledges that the Grantee ultimately will be responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as applicable) for the value of any employee NICs due on this
additional benefit, which the Company or the Employer may recover from the
Grantee by any of the means referred to in Section 6 of the Agreement.




